Title: To Alexander Hamilton from James McHenry, 27 April 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department April 27. 1799.
          
          Enclosed are the proceedings of a General Court Martial which has already been the Subject of reference and transmitted for a Decision by this Department.
          The several Sentences contained in the said proceedings being confirmed you will be pleased to cause them through the organ of the appropriate Officer to be promptly executed, and the proceedings returned to this Office.
          I am Sir, with respect Your obedt. servant
          
            James McHenry
          
          Major General Alexr. Hamilton 
        